
	
		III
		111th CONGRESS
		1st Session
		S. RES. 344
		IN THE SENATE OF THE UNITED STATES
		
			November 6, 2009
			Mrs. Hutchison (for
			 herself, Mr. Cornyn,
			 Mr. Reid, Mr.
			 McConnell, Mr. Akaka,
			 Mr. Alexander, Mr. Barrasso, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bennett,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Burris,
			 Mr. Byrd, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Conrad, Mr.
			 Corker, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mr. Dorgan,
			 Mr. Durbin, Mr.
			 Ensign, Mr. Enzi,
			 Mr. Feingold, Mrs. Feinstein, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson, Mr.
			 Kaufman, Mr. Kerry,
			 Mr. Kirk, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Kyl, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 LeMieux, Mr. Levin,
			 Mr. Lieberman, Mrs. Lincoln, Mr.
			 Lugar, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Sessions, Mrs. Shaheen,
			 Mr. Shelby, Ms.
			 Snowe, Mr. Specter,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the tragic shooting at Fort Hood, Texas, on November 5,
		  2009.
	
	
		Whereas Fort Hood, Texas, the largest military
			 installation in the world, is home to numerous distinguished units of the Armed
			 Forces of the United States, including the Third Corps, the First Calvary
			 Division, the Third Armored Calvary Regiment, and others;
		Whereas Fort Hood has long been a source of pride for the
			 State of Texas and for all the people of the United States who value the
			 selfless service and sacrifice or our men and women in uniform;
		Whereas the soldiers, family members, and civilian
			 employees who live and serve at Fort Hood play a critical role in the defense
			 of our Nation;
		Whereas the soldiers of Fort Hood have served with honor
			 and distinction in the Global War on Terror, frequently on the front lines in
			 the combat theaters of Iraq and Afghanistan; and
		Whereas the Fort Hood community experienced a monumental
			 tragedy on November 5, 2009, when a gunman opened fire on large groups of
			 soldiers on the installation: Now, therefore, be it
		
	
		That the Senate—
			(1)offers its
			 deepest and most sincere condolences to the families, friends, and loved ones
			 of the innocent victims killed or wounded in the senseless violence that
			 occurred on November 5, 2009;
			(2)offers support
			 and hope for a full recovery for those who have been wounded;
			(3)honors the heroic
			 service, actions, and sacrifices of law enforcement personnel, first
			 responders, soldiers present on the scene, medical personnel, and countless
			 others who aided the innocent victims of this attack; and
			(4)shares in the
			 pain and grief felt by the people of the United States in the aftermath of this
			 tragic event.
			
